Citation Nr: 1824786	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-01 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a mid-back disability, to include as secondary to service-connected cervical spine, thoracic spine and/or left foot disabilities, based on appellant as a valid substitute claimant.

2.  Entitlement to service connection for a disability manifested by involuntary tics with nausea, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, based on appellant as a valid substitute claimant.

3.  Entitlement to service connection for a left great toe disability, associated with bony exostosis, dorsal medial left foot, status post left foot arthrodesis, to include as secondary to service-connected cervical spine, thoracic spine and/or left foot disabilities, based on appellant as a valid substitute claimant. 

4.  Entitlement to service connection for a right foot disability (originally claimed as right foot ball pain), to include as secondary to service-connected cervical spine, thoracic spine and/or left foot disabilities, based on appellant as a valid substitute claimant.

5.  Entitlement to service connection for obstructive sleep apnea (OSA) (originally claimed as a disability manifested by shortness of breath, to include as secondary to service-connected cervical and/or thoracic spine disabilities, based on appellant as a valid substitute claimant.

6.  Entitlement to service connection for headaches, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, and as secondary to a sleep disorder, based on appellant as a valid substitute claimant.

7.  Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117  and as secondary to a sleep disorder, based on appellant as a valid substitute claimant.

8.  Entitlement to service connection for a disability manifested by somatic dysfunction/myofascial pain, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, and as secondary to the service-connected cervical and thoracic spine disabilities based on appellant as a valid substitute claimant.

9. Entitlement to service connection for right eye mucus plugs, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117, based on appellant as a valid substitute claimant.

10.  Entitlement to service connection for mucus retention cysts of the sinuses, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, based on appellant as a valid substitute claimant.

11.  Entitlement to service connection for two lumps/cysts of the top of the head, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, and as secondary to the service-connected inclusion cyst of the head, based on appellant as a valid substitute claimant.

12.  Entitlement to service connection for lump of the left chest, under nipple, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, and as secondary to the service-connected inclusion cyst of the head, based on appellant as a valid substitute claimant.

13.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, sleeplessness, and posttraumatic stress disorder (PTSD), to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, and as secondary to service-connected cervical and thoracic spine and left foot disabilities, based on appellant as a valid substitute claimant.

14.  Entitlement to an increased disability rating in excess of 20 percent prior to April 30, 2009, for musculoligamentous sprain/strain of the cervical and upper thoracic spine, based on appellant as a valid substitute claimant.

15.  Entitlement to an increased disability rating in excess of 20 percent from April 30, 2009, for musculoligamentous sprain/strain of the thoracic spine, based on appellant as a valid substitute claimant. 

16.  Entitlement to an increased disability rating in excess of 10 percent from April 30, 2009, for musculoligamentous sprain/strain of the cervical spine, based on appellant as a valid substitute claimant.


REPRESENTATION

Appellant represented by:	Jaqualin F. Peterson, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1993.  The appellant is the Veteran's surviving spouse pursuant to a timely request for substitution that was accepted by the RO and the Board.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  

During the pendency of this appeal, in April 2013 and July 2015, the Veteran testified at two hearings before different members of the Board.  Transcripts of these hearings have been associated with the record and are available for review.  Some of the issues were addressed in both hearings, some of them were handled in a separate decision signed by both members.  See 38 U.S.C. § 7102 (a) (2012).  It is noted that all of the issues were remanded in two separate decisions issued in February 2016.  Since that time, one of the members of the Board has retired.  Thus, the remaining Veteran's Law Judge will address all of the issues on appeal.  

It is noted that some of these matters were, in addition to the February 2016 remands, remanded in prior determinations in February 2012 and November 2013 for further development of the evidence.  All requested development has been accomplished and the issues have now been returned for further appellate consideration.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues related to ratings of the Veteran's cervical and thoracic spine disorders must again be returned for further development and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  Prior to his death, the Veteran was assessed as having a mid-back disorder, manifested by muscle spasms, and involuntary tics with nausea for which a known etiology or diagnosis was not apparent.  

2.  Prior to his death, the Veteran was found to have arthritis of the left great toe that was at least as likely as not related to his service-connected left foot disability.  

3.  Prior to the Veteran's death, the Veteran did not manifest a chronic right foot disability.  

4.  Prior to the Veteran's death, OSA was not shown to be evident during service or until many years thereafter and is not shown to have been caused by any in-service event or caused or aggravated by a service-connected disease or disability.

5.  Prior to the Veteran's death, chronic headaches were not shown to be evident during service or until many years thereafter and are not shown to have been caused by any in-service event or caused or aggravated by a service-connected disease or injury.

6.  Prior to his death, the Veteran was assessed as having a chronic fatigue disorder to a compensable degree for which a known etiology or diagnosis was not apparent.  

7.  Prior to his death, the Veteran was found to have somatic dysfunction/myofascial pain that was at least as likely as not related to his service-connected cervical spine strain.  

8.  Prior to the Veteran's death, mucus plugs of the right eye were not shown to be evident during service or until many years thereafter and are not shown to have been caused by any in-service event.

9.  Prior to the Veteran's death, a mucus retention cyst of the sinuses was not shown to be evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

10.  Prior to the Veteran's death, lumps or cysts on the top of the head were not shown to be evident during service or until many years thereafter and are not shown to have been caused by any in-service event or caused or aggravated by a service-connected disease or injury.

11.  Prior to the Veteran's death, a lump or cyst of the chest under the nipple was not shown to be evident during service or until many years thereafter and is not shown to have been caused by any in-service event or caused or aggravated by a service-connected disease or injury.

12.  Prior to the Veteran's death, an acquired psychiatric disorder, to include depression, anxiety, or sleeplessness, was not shown to be evident during service or until several years thereafter and is not shown to have been caused by any in-service event or caused or aggravated by a service-connected disease or injury.

13.  PTSD has not been clinically confirmed in the record.  


CONCLUSIONS OF LAW

1. For the purposes of substitution, a mid-back disorder, manifested by muscle spasms, may be presumed to have been incurred as a result of service in the Persian Gulf.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2017).  

2.  For the purposes of substitution, a disability manifested by involuntary tics, with nausea may be presumed to have been incurred as a result of service in the Persian Gulf.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2017).  

3.  For the purposes of substitution, arthritis of the left great toe was proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

4.  For substitution purposes, a chronic right foot disability was neither incurred in nor aggravated by service or proximately due to or the result of a service-connected disease or injury.  38 U.S.C.. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

5.  For substitution purposes, OSA was neither incurred in nor aggravated by service or proximately due to or the result of a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

6.  For substitution purposes, chronic headaches were neither incurred in nor aggravated by service or proximately due to or the result of a service connected disease or injury.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

7.  For the purposes of substitution, chronic fatigue disorder may be presumed to have been incurred as a result of service in the Persian Gulf.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2017).  

8.  For the purposes of substitution, somatic dysfunction/myofascial pain was proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

9.  For the purposes of substitution, mucus plugs of the right eye were neither incurred in nor aggravated by service nor may they be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2017).  

10.  For the purposes of substitution, mucus retention cysts of the sinuses were neither incurred in nor aggravated by service nor may they be presumed to have been.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2017).  

11.  For substitution purposes, lumps or cysts on the top of the head were neither incurred in nor aggravated by service or proximately due to or the result of a service-connected disease or injury.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2017).

12.  For substitution purposes, a lump or cyst of the chest under the nipple was neither incurred in nor aggravated by service or proximately due to or the result of a service-connected disease or injury.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2017).

13.  For the purposes of substitution, an acquired psychiatric disorder, to include depression, anxiety, sleeplessness, and PTSD; was neither incurred in nor aggravated by service nor may they be presumed to have been incurred therein or be proximately due to or the result of a service connected disease or injury.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in May 2011, December 2011, January 2012, March 2012, April 2012, May 2012, and August 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations and his medical records were reviewed for additional medical opinions in September 2016.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2017).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then, generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis or diseases of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service personnel records reflect Persian Gulf War service.  Service connection may be granted to a Persian Gulf War Veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C. § 1117(a)(1); 38 C.F.R. § 317(a)(1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 U.S.C. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2),  Chronic fatigue syndrome (CFS) is listed as a medically unexplained chronic multisymptom illness.  38 U.S.C. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2)(B)(1).  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification. To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. §3.317I.

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. §3.317(d)(2).

The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2021.  38 U.S.C. § 1117(a)(1)(B); (b)(2); 38 C.F.R. § 3.31 (a)(1)(i).  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2)(ii)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(2)(ii)(4).  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to, fatigue and muscle and joint pain.  38 U.S.C. §§ 1117(g)(1), (4), (5); 38 C.F.R. § 3.317(b)(1), (4), (5).  

Entitlement to service connection is possible for both (1) chronic fatigue syndrome as a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms and (2) fatigue as a sign or symptom which may be a manifestation of undiagnosed illness or a chronic multisymptom illness.  

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Mid Back Disorder and Involuntary Tics with Nausea

Prior to his death, the Veteran's claims of service connection for a mid-back disorder and a claim of service connection for a disorder manifested by involuntary tics with nausea that resulted from service or was related to his service-connected disabilities, were pending.  It was also asserted that these disorders could be the result of the Veteran's service in the Persian Gulf.  The appellant has continued the claims. 

Review of the record shows that, prior to his death, service connection was in effect for musculoligamentous sprain/strain of the cervical and thoracic spine.  Review of the Veteran's STRs shows that he was treated for cervical and thoracic spine disability during service.  As noted, service connection was awarded for cervical and thoracic spine strain/sprain.  

The Veteran was evaluated by a private doctor in June 2009 when he had complaints of left parascapular discomfort that affected the mid and lower back.  He now had pain in the neck and mid back that radiated into the lower back and upper lumbar spine.  The pain was considered severe and could even cause nausea.  This was said to affect his upper extremities.  Examination showed bilateral thoracolumbar spine spasms on straight leg raising and palpable taut banding and tender/trigger points noted in the left upper, mid and lower thoracic paraspinals.  Muscle spasm was also noted in the mid and lower thoracic spinal segment as well as in the lumbar paraspinals.  

VA outpatient treatment records show that the Veteran was treated for mid-back spasm in January 2012.  In May 2012, he was noted to have trunk spasm on neurologic evaluation and, an assessment of truncal tics was made.  An MRI study performed at that time was stated to be negative.  In June 2012, it was reported that the Veteran had a long history of truncal jerks consistent with myoclonus.  The symptoms were said to have started about two years after discharge from service, but that these symptoms had resolved.  They returned a few years later when he was working in a factory job.  The symptom was described as consisting of an unintentional high velocity lurching forward in the upper thoracic region that was not painful, but caused an audible exhalation of air.  They were rapid and could occur several times per hour.  

A Persian Gulf Protocol examination was conducted by VA in June 2012.  At that time, the examiner noted that the Veteran had been diagnosed with a central nervous system (CNS) disorder that was further described as myoclonus.  It was reported that he had spasms of the trunk that had started after deployment during Desert Storm where he sustained an injury of the neck and back when he jumped from a vehicle while in combat.  He had had an extensive neurologic workup with normal spinal tap, MRI and no findings regarding neurological pathology.  The current symptoms were frequent spasm and involuntary jerks about every 5 to 10 minutes, like a hiccup.  

In a December 2013 private treatment evaluation, it was noted that the Veteran had pain and stiffness in the back and neck with multiple joint pain, chronic muscle pain and spasm, and myoclonic jerks.  The assessment was chronic neurologic issues with myoclonic jerks that at times could be quire severe.  The examiner stated that these symptoms appeared to be related to service in the Gulf War and represented Gulf War Syndrome.  

An examination was conducted by VA in January 2014.  At that time, the examiner was asked to address the mid-trunk or mid-back spasms that the Veteran stated he had experienced since the 1990s.  It was requested that the examiner ascertain whether these were part of his service-connected cervical and thoracic spine disabilities, or whether, they were differentiable.  The examiner stated that the origin of the spasms was not clear, but it was less likely than not that they were due to the back or neck strain.  

The Veteran's medical records were reviewed by a VA examiner in September 2016.  At that time, an opinion was sought regarding whether the Veteran had had a mid-back disability, including the involuntary spasms, which were related to service or to a service-connected disability.  At that time, the examiner noted an October 2005 report that these symptoms had begun after a work-related condition or injury.  The Veteran had undergone a thorough workup with the exact etiology not being determined.  An additional workup was also inconclusive, but the neurologist concluding that the symptom was "most likely a simple motor tic" and that MRI results made a "central/spinal myoclonus unlikely."  The current examiner stated that a "simple tic" was a diagnosis, but not an etiology.  At present, any opinion regarding the mid back disorder, including a tic, would be speculative.  The most important factor in this was that a neurologist could not define the tic's etiology and, since the medical literature could not define the etiology of the thoracic spasm or tic, the examiner could not.  Regarding mid-back pain, the examiner noted that the Veteran did not have complaints of this symptom at the time of the examination in January 2014.  Thus, it was not considered likely that this disorder was related to service.  

The Board has reviewed all of the evidence of record and finds that there are conflicting medical opinions regarding whether the etiology of the Veteran's mid-back disorder and the disability manifested by involuntary tics.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992). 

In the instant case, the Board finds that the December 2013 private opinion, which essentially states that the Veteran's mid-back disorder and involuntary tics involving the mid-back, is the result of what is commonly referred to as "Persian Gulf Syndrome" is the most probative medical opinion in the record.  The 2012 VA examiner noted the Veteran's spasm disorder, but did not opine regarding the etiology.  While The 2014 examiner stated that it was less likely than not that the back tics were related to service, no rationale for the opinion was provided.  That examiner failed to note the mid-back pain, a symptom that the Veteran attested to during his Board hearing before the undersigned.  Significantly, the examiner who reviewed the record in 2016 stated that an etiology for the tic disorder could not be ascertained without speculation.  This appears to the Board to be the type of disability for which the presumptive regulations are to be applied.  The Veteran had muscle pain and neurologic symptoms that were without a known etiology.  As such, service connection is found to be warranted.  

The Board notes that these disabilities may overlap somewhat with the rating already assigned for the Veteran's thoracic spine disability.  It is noted that, where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25 (2017); Esteban v. Brown, 6 Vet. App. 259 (1994).  This is a rating determination and not for consideration at the present time.  

Left Great Toe Disability 

Prior to his death, the Veteran's claim of service connection for a left great toe disability, manifested by degenerative joint disease of the first metatarsophalangeal (MTP) joint, was pending.  It was specifically asserted that this disorder was related to the Veteran's service-connected left foot disorder.  It is noted that service connection was in effect for bony exostosis of the dorsal medial left foot, status post left foot arthrodesis surgery.  

Review of the record shows that, the Veteran did sustain an injury of the left foot during service. There was an indication of a disorder of the left first metatarsal in February 1993, but no disorder or foot pain was found on follow-up evaluation.  Examination for retirement from service was unremarkable.  X-ray study dated in 2010, many years after service, show no significant arthropathy.  

VA outpatient treatment records show that the Veteran was treated for degenerative joint disease of the first metatarsal joint of the left foot for which a fusion procedure was contemplated.  On examination by VA in June 2012 it was noted that he had undergone a left first metatarsocuneiform arthrodesis in January 2012, the onset of which was dated in 1991.  Significantly, the Board notes that a temporary total convalescent rating was awarded on the basis of this surgery.  On examination by VA in January 2014, the VA examiner was asked to address whether the Veteran's history of hardware insertion and subsequent removal were part of the disability associated with the bony exostosis of the dorsal medial left foot or were differentiable from the symptoms of the service-connected bony dorsal medial left foot disability.  The examiner replied that the hardware removal was indeed related to the exostosis.  The Veteran's only foot problem on the left was related to the injury that led to the exostosis for which he had surgery and subsequent hardware placement and removal.  

The Veteran's medical records were reviewed in September 2016.  At that time, the examiner agreed with the previous assessment that the claimed left great toe condition was proximately due to or the result of the Veteran's service-connected left foot disorder.  In fact, the examiner stated that the left great toe disorder was already considered to be service connected.  

The Board finds that service connection should officially be established for left great toe arthritis.  The Veteran was shown to have surgery involving the toe in January 2012 and examiners in 2014 and 2016 considered this to be part of his service connected left foot disability.  As such, service connection for left great toe arthritis for substitution purposes is granted.  

Right Foot Disability

Prior to the Veteran's death, a claim of service connection for a right foot disability was pending.  During the Board hearing in July 2015, the appellant testified that she believed that the right foot disability was caused or aggravated by the Veteran's service-connected left foot disorder.  

Review of the Veteran's STRs shows that he was treated for right foot pain while on active duty.  This was found to be due to a plantar wart, which was treated.  On examination for retirement from service, no pertinent abnormality was noted.  On examination by VA in May 2009, the Veteran had no complaints relating to the right foot.  On VA examination in October 2010, a bony prominence on the left proximal medial metatarsal which was not present on the right foot, was noted.  The pertinent diagnosis was that there was no right foot diagnosis.  

On examination by VA in January 2012, it was noted that the Veteran had complaints of right foot pain that he stated had started while in service and had worsened after his left foot surgery.  On examination, only a left foot disability was noted.  Similarly, no right foot disability was documented on examination by VA in January 2014.  On evaluation of the Veteran's medical records in September 2016, the examiner noted that there was no right foot disorder noted on examination in 2014.  Thus, no relationship could be found with the service-connected left foot disorder.  

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the evidence is not sufficient to establish the presence of a chronic right foot disability during service, and there is no evidence of any complaints or findings of a chronic right foot disability since service.  The competent evidence of record prior to the Veteran's death did not demonstrate a current diagnosis of any chronic right foot disability, nor did he submit any medical or lay evidence describing chronic right foot symptomatology.  As such, the evidentiary requirement of demonstrating a current diagnosis has not been satisfied. 38 U.S.C.A. § 1110; McLain, 21 Vet. App. at 321; Romanowsky, Id.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right foot disability and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Obstructive Sleep Apnea (OSA)

Prior to his death, the Veteran submitted a claim for service connection for a sleep disorder that he believed was the result of service in the Persian Gulf.  It was noted that he was extremely fatigued, even after being prescribed a CPAP machine for treatment of diagnosed OSA.  It was also asserted that the Veteran's OSA could be related to his service-connected cervical and thoracic spine disabilities.  

Review of the Veteran's STRs and medical records from the years following his release from active duty do not include complaints or manifestations of OSA.  VA treatment records show that in March 2012, while being evaluated for truncal spasms, it was noted that he had awoken some mornings with headaches that lasted a few hours.  He stated that sometimes during sleep he had awoken with shortness of breath, but had never had a sleep study.  The assessment included hypnoc headaches and what sounded like episodes of sleep hypopnea or apnea with shortness of breath on awakening.  In a June 2012 VA Persian Gulf Protocol Examination the Veteran was diagnosed with OSA.  He underwent a sleep study in August 2012 that was diagnostic of moderate-severe OSA.  The Veteran was noted to be receiving treatment for this disorder in December 2012.  

In a December 2013 statement, the Veteran's private doctor noted that the Veteran had been diagnosed with OSA and sleep disturbance.  It was noted that the Veteran had a history of sleep dysfunction punctuated by vivid dreams of his deployment during service.  The Veteran's sleep/wake cycle problems had not been eliminated with CPAP and treatment for OSA.  It was believed that this symptom, among others described by the doctor, related to the Veteran's service during the Gulf War.  

On evaluation of the Veteran's medical records in September 2016, the examiner was requested to render an opinion regarding whether the Veteran's OSA could be caused or aggravated by a service-connected disability, primarily the Veteran's cervical and thoracic spine disorders.  In response, the examiner opined that it was less likely than not that the OSA was related to service-connected cervical or thoracic spine disabilities.  The rationale, with reference to medical literature related to the pathophysiology of OSA in adults, was that the spine disorders would not cause or aggravate OSA.  

The Veteran did not manifest OSA during service or in the years immediately following active duty.  The record shows that, while he had complaints of fatigue, he did not report apnea episodes until 2012 after which a sleep study was recommended.  It is important to note that OSA is a specific, diagnosed disability and, thus, does not qualify for the presumptive provisions outlined in 38 U.S.C. § 1117; 38 C.F.R. § 3.317.  As such, service connection on a direct or presumptive basis is not appropriate.  

The main contention related to OSA is that the disorder was caused or aggravated by the Veteran's service-connected cervical and/or thoracic spine disabilities.  The Board notes that the only medical opinion relating to this question is negative.  As noted, the Board may not reject medical opinions based on its own medical judgment.  Obert 5 Vet. App. at 30.  Under these circumstances, there is no basis upon which service connection for OSA may be established.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for OSA, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Headaches 

Prior to his death, the Veteran had a pending claim of service connection for headaches that were believed to be the result of an undiagnosed illness resulting from his service in the Persian Gulf.  During testimony before the undersigned, the appellant related that the Veteran had frequent headaches that were often associated with nausea.  She stated that there were days that their children needed to whisper in order to not aggravate the headaches.  It is further noted that treatment records dated in March 2012 possibly relate the Veteran's headache disorder with OSA.  

Review of the Veteran's STRs and post-service medical records from the years soon after his release from active duty fail to show the presence of a chronic headache disorder.  As noted, VA treatment records dated in March 2012 showed that the Veteran related that he awoke with headaches in the morning.  A sleep study was recommended leading the diagnosis of OSA.  During the Persian Gulf Protocol Examination conducted by VA in June 2012, was diagnosed as having tension headaches, with the date of diagnosis being June 2012.  At that time he complained that he had daily headaches in the morning when he awoke.  He stated that he had had these headaches since 1991.  He described them as being like a hangover, although he had not consumed alcohol for over 20 years.  He had no history of head injury.  The headaches were located in the superior part of the head and exacerbated by light and noise.  They did not cause nausea or visual disturbance.  He used Tylenol with no relief, and Ibuprofen that helped some.  They usually resolved about midday.  

During treatment by VA in May 2013 it was indicated that the Veteran did not complain of headaches at that time.  The private doctor who submitted a December 2013 statement on the Veteran's behalf did not mention headaches as a symptom or disorder.  A January 2014 VA examination was similarly negative for complaints of headache.  As noted, the September 2016 medical opinion found that there was no basis for establishing service connection for OSA, which treatment records indicate could relate to the Veteran complaints of morning headaches that the Veteran had.  

Given the evidence of record, the Board can find no basis for service connection for a chronic headache disorder.  The Veteran was diagnosed with tension headaches, which, as a disability of known etiology, is not subject to the presumptive provisions applicable to veterans who served in the Persian Gulf.  There were not consistent complaints of chronic headaches in the years following service and there is no medical opinion relating the Veteran's complaints of headache with service.  Service connection has been denied for OSA, which may have been the source of the Veteran's headache complaints.  As such, the Board can find no basis for the establishment of service connection for a chronic headache disorder.  

The Board's finding is further supported by the lack of post-service evidence showing headache complaints until 2012, over two decades after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of headache complaints, symptoms, or findings for over two decades between the period of active service and his noted complaints is itself evidence which tends to show that the disability did not have its onset in service or for years thereafter.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for headaches, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Chronic Fatigue

Prior to his death, the Veteran had a pending claim of service connection for fatigue that was believed to be the result of an undiagnosed illness resulting from his service in the Persian Gulf.  During testimony before the undersigned, the appellant related that the Veteran was often fatigued and that these complaints could be associated with OSA for which service connection was claimed.  

Review of the Veteran's STRs shows no complaint or manifestation of chronic fatigue while the Veteran was on active duty.  Records of treatment in the years following service do not include complaints or manifestation of chronic fatigue.  During a June 2012 Persian Gulf Protocol Examination, the Veteran was evaluated for possible CFS with complaints that he was "tired all the time."  He took vitamin supplements without improvement.  He stated that he was not able to sleep more than five hours per night.  The evaluation found that he did not meet the criteria for a diagnosis of CFS.  

In a December 2013 statement, the Veteran's private doctor indicated that the Veteran had complaints of severe fatigue and a disruptive sleep/wake cycle.  The examiner noted that the Veteran had been diagnosed with OSA and was utilizing a CPAP machine, but continued to have chronic problems with fatigue that had not been eliminated with its use.  It was opined that these symptoms were related to the Veteran's service during the Gulf War and represented Gulf War Syndrome.  

On evaluation of the Veteran's medical records in September 2016, the examiner noted that the Veteran had complaints of chronic fatigue, without having been given the diagnosis of CFS.  The examiner described these symptoms in relation with the Veteran's claimed somatic dysfunction/myofascial pain, which will be addressed further in this decision.  It was noted that, given the lack of other symptoms that would warrant a formal diagnosis of CFS, the Veteran had not been given that diagnosis.  

The Veteran had vague complaints of fatigue that examiners were unable to relate to a diagnosed disability.  While he was not given the specific diagnosis of CFS, he, nevertheless, had unexplained symptoms that his private doctor attributed to his service in the Persian Gulf.  By rating analogous to CFS, the Board finds that the criteria for a 10 percent rating were met prior to the Veteran's death.  Such a rating requires symptoms that wax and wane, but result in periods of incapacitation of at least one, but less than two weeks total duration per year.  Given the appellant's credible testimony regarding the Veteran's symptoms of fatigue, the Board finds that these criteria were met and, thus, service connection for a disability manifested by fatigue is warranted.  

Somatic Dysfunction/Myofascial Pain

Prior to his death, the Veteran had a claim pending for what was characterized as somatic dysfunction/myofascial pain.  Review of the record shows that, during his lifetime, service connection was in effect for cervical/upper thoracic sprain and strain.  

The Veteran's medical records were reviewed by a VA examiner in September 2016 when the results of an August 2012 VA evaluation were reported.  It was noted  at that time that the Veteran's symptoms were discussed, but were of a vague nature, being described as widespread, generalized body aches that started at the top of the head and proceeded throughout the "whole body" and associated with chronic fatigue. The examiner in 2012 could not find specific complaints in the medical records, although the term "myofascial pain" was used on several occasions from the early 1990's, without a complaint of total body discomfort.  The symptoms were considered to be possibly related to a known medical or psychological issue such as the Veteran's depression, anxiety, or a sleep disorder (OSA).  The examiner stated that given this, it was not believed that it was most likely that the Veteran's complaints of somatic dysfunction/myofascial pain were incurred in or caused by exposure to Gulf War environmental hazards encountered while he was on active duty.  The examiner in September 2016 went on to agree with the statement that the Veteran's "somatic dysfunction/myofascial pain" was a vague symptom that could certainly be related to or a result of some of the Veteran's other medical or psychological issues.  It was further noted that a January 2014 examination had noted range of motion of the cervical spine was reduced due to pain.  The conclusion in September 2016 was that the term myofascial pain was the same pain that caused the limited range of motion during the Veteran's cervical spine examination.  "They are one in the same symptom resulting from the service connected diagnosis of cervical strain."  The Board offers no opinion as to whether a separate rating is warranted.

The September 2016 VA examiner indicated that the complaints that were termed myofascial pain in the record were related to the Veteran's service-connected cervical spine strain.  With the resolution of reasonable doubt, secondary service connection is found to be warranted.  To this extent, the appeal is granted.  

Right Eye Mucus Plugs

Prior to his death, the Veteran sought service connection for a disability of the right eye that was described as mucus plugs.  It is initially noted that his STRs are silent for any complaint or manifestation of a right eye disorder.  On examination for separation from service, clinical evaluation of the eyes was normal with visual acuity correctable to 20/20 bilaterally.  Examination by VA in April 1994 also noted normal eye examination.  

An examination was conducted by VA in September 2012.  At that time, diagnosed conditions other than congenital or development errors of refraction (for which service connection may not be established pursuant to 38 C.F.R. § 3.303(c)) included dry eye syndrome, blepharitis, and pinguecula.  The examiner related that the Veteran stated that he had begun to have dry and irritated eyes in the early 1990s and, starting in 2007 he began having clumps of mucus that he would have to remove several times per day from his right eye.  He had tried artificial tears, Visine, and prescription eyedrops with no relief from the symptoms.  He believed that this could be related to chemical exposure during military service.  Review of the record showed the presence of mucus cysts in the maxillary sinuses that possibly contributed to this condition.  After examination and review of the record, the examiner opined that, overall, it was believed that the mucus plugs were a combination of dry eye, (aqueous deficiency), blepharitis, and pinguecula of the right eye.  None of these conditions had ever been specifically linked with exposure to environmental hazards during Desert Shield/Desert Storm.  The examiner went on to state that these were not caused or aggravated by environmental exposures during service in the Gulf War.  

The Veteran did not manifest an acquired disability of the right eye during service or in the years immediately after service.  During the VA examination in 2012, he dated the onset of the disorder to 2007, which is many years after separation from active duty.  The only opinion in the record is that there is no relationship between the Veteran's service and the development of the right eye disorder that has been diagnosed.  Under these circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for mucus plugs of the right eye, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Mucus Retention Cysts of the Sinuses

Prior to his death, the Veteran had a claim pending for service connection for mucus retention cysts of the sinuses.  During the hearing before the undersigned in July 2015, the appellant indicated that the Veteran had been service connected for a cyst of his head and that this may be related thereto.  

Review of the STRs shows treatment for viral syndrome while he was on active duty, but no complaint or manifestations of a sinus disorder.  On examination for separation from service, clinical evaluation of the nose and sinuses was normal.  At that time, the Veteran reported having had no history of sinusitis or other nasal disorder.  At the time of his death, service connection was in effect for the postoperative residuals of an inclusion cyst of the head.  

An examination was conducted by VA in June 2012.  At that time, the Veteran did not have a specific complaint relating to the sinuses, nose, or throat.  An MRI study that included the paranasal sinuses demonstrated a right maxillary sinus mucus retention cyst with the orbits normal in appearance.  

On examination by the Veteran's private doctor, dated in December 2013, ear, nose, and throat examination showed the oropharynx to be unremarkable.  Additional VA treatment records did not document a disorder of the right maxillary sinus.  

The Veteran was noted to have a maxillary sinus disorder on examination in June 2012, but this disability is not demonstrated in the record prior or subsequent to this examination.  As noted, the lack of post-service evidence showing the disability for over two decades after discharge from service is probative evidence against the claim.  See Mense 1 Vet. App. at 354; Maxson, 230 F.3d at 1330.  Thus the lack of sinus complaints or manifestations during service, at separation from service, and for over two decades following service, is evidence that the disorder did not have its onset in service or was in any way related thereto.  There is no medical evidence in the record supporting a relationship between the head cyst for which service connection was established and the mucus cyst of the sinuses.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for mucus retention cysts of the sinuses, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Lumps/Cysts of the Top of the Head and on the Chest

Prior to his death, the Veteran had a claim pending for service connection for two additional lumps or cysts on the top of his head as well as a cyst on the chest under the nipple.  During the hearing before the undersigned in July 2015, the appellant indicated that the Veteran had been service connected for a cyst of his head and that these may be related thereto.  

Review of the STRs shows treatment for a cyst of the head that was surgically removed while he was on active duty.  There was no further complaint or manifestations of additional cysts of the head or of the chest.  At the time of his death, service connection was in effect for the postoperative residuals of an inclusion cyst of the head.  

Post-service treatment records do not demonstrate additional cysts of the top of the head until a June 2012 examination by VA.  At that time, examination showed cysts on the scalp and stomach that had undergone irrigation and debridement.  Pathology showed these to be benign.  He complained that he had three lumps on the left scalp and chest that were active.  In an August 2012 opinion, a VA examiner stated that it was less likely than not that the current cysts were related to an in-service injury, event, or illness.  The rationale was that the Veteran's STRs showed a cyst removal in 1990 and 1991 of cysts characterized as "epidermal inclusion cysts."  These type of cysts were common and could remain asymptomatic or become inflamed necessitating treatment.  They are typically left alone when not chronically or acutely symptomatic.  The current physical examinations showed two small nodules in the scalp and a tiny "bump" on the left chest.  These could be epidermoid cysts, but due to their small size, it was impossible to determine the exact etiology of these lesions.  The examiner went on to state that there was no evidence in the Veteran's medical records to suggest that the current three noted lesions/cysts had been present since service.  The appearance of new or different epidermoid cysts was not typically related to or caused by any prior cyst.  The examiner, therefore, did not find that the current lesions were either related to the cyst that occurred during active military service or incurred in or caused by exposure to Gulf War environmental hazards that occurred during the Veteran's service.  These types of cysts were discrete nodules that often were referred to erroneously as sebaceous cysts when there is, in fact, no sebaceous component.  They consisted of normal epidermis that produced keratin, with the epidermis becoming lodged in the dermis.  These often remained stable or progressively enlarge, with spontaneous inflammation and rupture possible.  There was no way to predict which lesions would remain quiescent and which would later become inflamed.  

Although the Veteran had been service connected for residuals of a head cyst, the only medical opinion pertinent to the later-developing cysts is that there is no etiologic or causal relationship with service and those that were noted on the Veteran's head and chest in 2012.  The examiner went on to state that these were not caused or aggravated by environmental exposures during service in the Gulf War.  It is important to note that the examiner stated that these were discreet nodules that were not related to each other.  The only opinion in the record is that there is no relationship between the Veteran's service and the development of the cysts of the head and chest that were diagnosed and that there is no relationship with the cyst for which service connection was established.  Under these circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for lumps or cysts of the top of the head and on the chest, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Acquired Psychiatric Disorder, to include 
Depression, Anxiety, Sleeplessness, and PTSD

Prior to his death, the Veteran had a claim pending for service connection for an acquired psychiatric disorder, including PTSD.  It is asserted that this disorder was the result of combat he saw in the Persian Gulf.  

A claim of service connection for a mental disorder may include claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

For entitlement to service connection for PTSD, it is noted that this requires precise findings.  These findings are: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. §  3.304(f).  

With respect to the third element of service connection for PTSD, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required.  38 C.F.R. § 3.304(f); See Doran v. Brown, 6 Vet. App. 283 (1994).  A valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  The Board finds that the veteran did engage in combat with the enemy while serving in the Republic of Korea.  Therefore, his lay statements alone are sufficient to establish the occurrence of a recognizable stressor upon which the diagnosis of PTSD may be based.  West v. Brown, 7 Vet. App. 70 (1994).  

Review of the Veteran's STRs shows no complaint or manifestation of an acquired psychiatric disorder.  On examination for separation from service, psychiatric clinical evaluation was normal.  VA outpatient treatment records dated in June 1996 show that the Veteran was seen for a history of alternating periods of exhilaration and depression for which he was treated with medication.  This had stabilized his mood.  He stated that believed he had had a depressive episode prior to entering service.  The assessment was bipolar disorder, mixed type.  In February 1999, he was seen for diagnosed major depression for which he was taking medication.  In November 2003, he was involuntarily committed after telling his psychologist that he "didn't want to go on."  He stated that the psychologist had misunderstood him and that he had just had an upsetting phone call from his estranged wife.  After examination, the assessment was adjustment disorder with depressed mood versus depression not otherwise specified.  

VA outpatient treatment records included a September 2011 mental health crisis intervention note that showed that the Veteran had been suffering from anxiety and depression.  He reported that he had been depressed for some time and had been prescribed medication years ago, but stopped taking it.  He now requested to see a mental health professional for medication management.  He described his stress factors as living with five children in his third marriage while going back to court for custody issues of the children from his second marriage.  The assessments at that time were depression, anxiety and bipolar disorder by history.  

On VA Gulf War Protocol Examination in June 2012, the Veteran had no complaints or manifestations of a psychiatric disorder, but during VA outpatient evaluation in July 2012 he was noted to have depression and anxiety.  During a VA examination in August 2012, the Veteran reported symptoms of a depressed mood, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  After evaluation and review of the Veteran's records and military and medical history, the examiner summarized that the Veteran reported some symptoms of PTSD that provisionally appeared to be related to his military experiences.  Additional evaluation to clarify the clinical picture was necessary before the diagnosis could be made.  He currently met the diagnostic criteria for a major depressive disorder.  This was the diagnosis that was made.  

On evaluation by his private doctor in December 2013, it was noted that the Veteran presented as consistent with depression.  The examiner suspected PTSD related to service in the Gulf War.  

The Veteran's medical records were reviewed by VA in August 2016 in order to determine whether any previously diagnosed acquired psychiatric disorder was related to the Veteran's period of military service or could be diagnosed as PTSD.  The examiner reviewed the medical evidence and noted the August 2012 examination findings when the Veteran was diagnosed with major depressive disorder.  At the time of the Veteran's death, he was being treated for mild symptoms of depression, but there was no evidence in the record that the Veteran ever met the diagnostic criteria for PTSD.  The examiner stated that a review of the medical record indicated a lack of delineation of symptoms sufficient to support a diagnosis of PTSD.  Significantly an April 2015 mental health treatment note indicated a complete absence of any PTSD symptoms.  

The examiner went on to state that, after carefully reviewing the Veteran's claim's folder, DD-214, medical records from VA, Department of Defense, other health care facilities, and the psychological literature, "it is my opinion that the veteran's symptoms of Major Depressive Disorder were less likely than not (less than 50/50 probability) etiologically related to the Veteran's active duty service or to any incident therein."  The evidence reviewed suggested that the Veteran's depressive symptomatology was more predominantly attributable to his interpersonal issues and financial strain.  The records indicated that the Veteran was married multiple times, had a series of tumultuous relationships, and many children.  These marriages and many children created significant financial strain for the Veteran.  With regard to exposure to hostile fire while serving in operation Desert Storm/Desert Shield, the Veteran's August 2012 VA examination stated that the "Veteran was in a combat zone from Dec 1990 to Mar 1991 in Philippines and the Persian Gulf patrolling beaches on some islands off the coast of Iran.  Role in the war zone was patrolling, counterterrorism, munitions, escorts and reconnaissance."  The Veteran reports that he was involved in direct combat activities and he reported general combat experiences that met the criteria of the Combat Exposure Scale.  Therefore, the evidence suggested that the Veteran experienced a PTSD criterion "A" event that was related to his "fear of hostile military or terrorist activity" during service and was adequate to support a diagnosis of PTSD if he also exhibited symptoms that met criteria B, C, D, and E for PTSD.  The mere exposure to such an event, however, is not sufficient for a diagnosis of PTSD, nor suggestive that the Veteran's depressive symptomatology was related to any military event.  The examiner then noted that, with regard to the Veteran's Major Depressive Disorder being caused by or aggravated by his service-connected cervical spine disability, thoracic spine disability, and/or his left foot disability, this matter could not be resolved without resort to mere speculation.  There is not sufficient evidence in the Veteran's record to draw unspeculative conclusions.  

The Veteran first manifested symptoms of a psychiatric disability in 1996, five years after service.  At that time, and on examinations throughout the record, the diagnosis involved depression or major depression.  While his combat experiences would qualify him for service connection for PTSD, this requires a definitive diagnosis of the disability, which was never clinically confirmed in the record.  While the private doctor in December 2013 did relate the Veteran's depression to service in the Persian Gulf, it is noted that this opinion was not rendered by a psychologist, psychiatrist, or other specialist in the treatment of psychiatric disorders.  While the Board does not ignore this medical opinion, it does find it less probative than the negative nexus opinions in the record.  See Sanden 2 Vet. App. at 97.  Regarding the contentions that the Veteran's service-connected orthopedic disorders may have caused or aggravated his psychiatric disability, the Board can find no medical opinion in support.  Lacking such an opinion, there is no basis for service connection by secondary causation or aggravation.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, variously diagnosed, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a mid-back disorder, manifested by muscle spasms, for substitution purposes is granted.  

Service connection for a disability manifested by involuntary tics with nausea for substitution purposes is granted.  

Service connection for a left great toe disability, post-operative arthritis, for substitution purposes is granted.  

Service connection for a chronic right foot disability for substitution purposes is denied.  

Service connection for OSA for substitution purposes is denied.  

Service connection for headaches for substitution purposes is denied.  

Service connection for a fatigue disorder for substitution purposes is granted.  

Service connection for somatic dysfunction/myofascial pain for substitution purposes is granted.  

Service connection for mucus plugs of the right eye for substitution purposes is denied.  

Service connection for a mucus retention cyst of the sinuses for substitution purposes is denied.  

Service connection for lumps or cysts of the top of the head for substitution purposes is denied.  

Service connection for lumps or cysts on the chest for substitution purposes is denied.  

Service connection for an acquired psychiatric disorder, to include depression, anxiety, sleeplessness, and PTSD, for substitution purposes  is denied.  


REMAND

Regarding the claims for increased ratings for cervical and thoracic spine disabilities, the Board notes that grants of service connection herein were related to disabilities of the cervical and thoracic spinal segments.  Given that the grants might affect the evaluations, the case must be returned to the RO for readudication.  

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the increased rating issues related to cervical and thoracic spine disability on appeal, in light of favorable action taken by the Board herein.  If the determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


